DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03/07/2022 has been entered.  Claims 1-7, 9, and 10 have been amended.  Claims 8 have been cancelled.  Claims 11-13 have been added.  Claims 1-7, and 9-13 are still pending in this application, with claims 1 being independent.
In consideration of the amendments/arguments with respect to claims 1-10, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleszewski et al. (US 20170350573 Hereinafter Fleszewski).
Regarding claim 1, Fleszewski discloses a lighting apparatus for vehicles, the apparatus comprising: 
a light source (604, Figs. 6 and 8); and 
a lens (602, Fig. 7, Paragraph 0026) assigned to the light source, the lens comprising scattering optical elements (810, Fig. 8, Paragraph 0026) to scatter light; 
wherein the light source includes a plurality of light sources (604, Fig. 6) that are disposed with different spatial orientations with respect to one another in terms of their principal axes such that the light emitted along the principal axis of each of the plurality of light sources strikes different portions of the lens from one another (Fig. 6-8, Specifically the light sources are each in their own section as shown in Fig 6 and Fig. 7 shows each section of the lens that the light sources are hitting), 
wherein the lens is disposed upstream or downstream of the light source in a principal emission direction for the purposes of scattering the light in a transmissive or reflective manner (Fig. 8), and 
wherein the different portions of the lens are each provided with the scattering optical elements (810, Fig. 7) and the different portions of the lens are separated from one another by optics-free intermediate surfaces (specifically the sections of 602 shown without optical members in Fig. 7 and 8), such that the light emitted along the principal axis of each of the plurality of light sources strikes the scattering optical elements that are provided in the different portions of the lens, respectively (Figs. 6-8).

Regarding claim 2, Fleszewski discloses a light guide (608, Fig. 8, Paragraph 0026) is disposed between the light source and the lens and wherein another lens (the lens of the micro lens array 608) or a microlens array (608, Fig. 8) containing a plurality of microlenses (the lens of the micro lens array 608, Fig. 8) are provided as the light guide.

Regarding claim 9, Fleszewski discloses the light source is designed as a semiconductor-based light source (Fig. 8, Paragraph 0026).


Regarding claim 12, Fleszewski discloses the semiconductor-based light source is an LED light source (Paragraph 0026).

Regarding claim 13, Fleszewski discloses the scattering optical elements in each of the different portions of the lens have a same structure as one another (specifically they are all called a prism plate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fleszewski et al. (US 20170350573 Hereinafter Fleszewski) in view of Serizawa et al (US 4733335 Hereinafter Serizawa).
Regarding claim 3, Fleszewski teaches a light guide (608, Fig. 8, Paragraph 0026) is disposed between the light source and the lens (Fig. 8) and 
Serizawa teaches a light guide (125 and 127, Fig. 8; Column 8, lines 22-49) is disposed between the light source (111, Figs. 8 and 12; Column 8, lines 22-49) and the lens (124, Fig. 8; Column 8, lines 22-49) and wherein primary optics (127, Fig. 8) and a funnel-shaped light guide element (125, Fig. 8) arranged downstream of the primary optics are provided as the light guide.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the light guide of Fleszewski with the light guide of Serizawa, in order to provide a total internal reflective surface which reduces light loss and guide the light to the lens as desired for a given application.

Regarding claim 5, Fleszewski fails to teach the optical elements arranged on a rear side of the lens facing the light source. 
Serizawa teaches the scattering optical elements (150, Fig. 8, more specifically pointed out as 222; Column 6, lines 39-56) are arranged on a rear side of the lens (124, Fig. 8; Column 8, lines 22-49) facing the light source, and wherein the scattering optical elements are designed as micro-optical elements or as diffractive optical elements (Fig. 8; Column 8, lines 22-49).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the scattering optical elements of Serizawa on a rear side of the lens facing the light source in the same location as the optical elements of Fleszewski, in order to provide additional light scattering for the warning device of Fleszewski (Serizawa, Column 6, lines 39-56).

Regarding claim 6, Fleszewski teaches a front side of the lens facing away from the light source is designed to be provided with the scattering optical elements (810, Fig. 8, Paragraph 0026).

Regarding claim 7, Fleszewski fails to teach the diffractive optical elements.
Serizawa teaches the diffractive optical elements are dimensioned in a µm or nm range (Column 4 lines 29-43, specifically they are points out as 126 in this section in Fig. 2 with a size of 700µm to 1800µm).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleszewski et al. (US 20170350573 Hereinafter Fleszewski).
Regarding claims 4 and 11, Fleszewski teaches a light guide (608, Fig. 8, Paragraph 0026) is disposed between the light source and the lens (Fig. 8).
Fleszewski fails to teach wherein the light guide and/or the scattering optical elements are designed such that the light is emitted from the lens in a horizontal aperture angle range of 160° to 170°, and a vertical aperture angle range of 40° to 50°.
The Examiner takes official notice in pointing out the light guide and/or the scattering optical elements are designed such that the light is emitted from the lens in a horizontal aperture angle range of 160° to 170°, and a vertical aperture angle range of 40° to 50°. Specifically, Fleszewski is a warning device that is used on emergency vehicles. Therefore the lighting device is intended to spread light as much as possible in order to get drivers to see the vehicle. Given that drivers need to see the emergency vehicle coming, and that the lighting device is a warning light for the vehicle. The Examiner points out that at least this specific range would have been obvious to one of ordinary skill in the art before the earliest effective filing date.
However, It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the lens of Schug provide an emission in a horizontal range of 160° to 170, and a vertical aperture angle range of 40° to 50°, in order to meet the requirements of local laws in a given area and to ensure that forward emission is provided given that it is a headlight to a vehicle.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleszewski et al. (US 20170350573 Hereinafter Fleszewski) in view of Montalan et al. (US 5490049 Hereinafter Montalan).
Regarding claim 10, Fleszewski teaches the lens has a circumferential frame for concealing a fastener formed on the lens for fastening the lens to a mount on a housing of the lighting apparatus.
Montalan teaches the headlamp lens (500, Figs. 2 and 3) has a frame (where 510a is in Fig. 2) for concealing a fastener formed (510a, Fig. 2; Column 4, lines 57-65) on the headlamp lens for fastening the headlamp lens to a mount (108, Fig. 2) on a housing (100, Fig. 2) of the lighting apparatus.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the fastener and housing of Montalan formed on the circumferential frame of the lens of Fleszewski and to have had the housing which is connected to it, in order to provide a connection method for the lens to connect to a housing as well as a housing to protect the lens and light source of the lighting device which would otherwise be exposed to the environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875